PER CURIAM:
This claim was submitted for decision upon a written stipulation of fact which revealed that the claimant on May 16, 1975, was operating his automobile on West- Virginia Route 65 in Logan County, West Virginia, near the Town of Holden, when it struck a hole in the paved portion of the highway. The stipulation further reveals that the claimant was a resident of Kanawha County, West Virginia, and had not regularly travelled this section of the highway and had not travelled the same for several months prior to the date of his accident. The hole which was struck was in or just beyond a curve in the highway, and that at the time of the accident, it was dark and the hole was hidden by water with no warning signs or markers of any kind notifying the public of the existence of the hole. Most importantly, the stipulation further sets forth the fact that the respondent had prior notice of the existence of the hole but did not repair the same until subsequent to the claimant’s accident. Damages in the amount of $69.21 were sustained as a result of claimant’s automobile striking this hole.
We conclude on the basis of the stipulation, that liability does exist and that the damages claimed are reasonable.
Award — $69.21.